           Case 1:19-cv-01113-PB Document 38 Filed 09/02/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

    v.                                     Case No. 19-cv-01113-PB
                                           Opinion No. 2020 DNH 156
Sheikh Enamur Rahman
a/k/a Mohammed Enam


                                      ORDER


         The government has brought a civil complaint seeking

denaturalization of Sheikh Enamur Rahman under 8 U.S.C.

§ 1451(a).      Rahman filed an answer that asserted twenty-five

defenses, including numerous equitable defenses, as well as a

statute-of-limitations defense.1          In response, the government

moves to strike defenses 4–7 and 15–25 from Rahman’s answer.

For the following reasons, I deny the government’s motion.

         Rule 12(f) of the Federal Rules of Civil Procedure provides

that “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous

matter.”      Courts overwhelmingly disfavor motions to strike

defenses.      See Boreri v. Fiat S.p.A., 763 F.2d 17, 23 (1st Cir.

1985) (noting that motions to strike “are narrow in scope,



1 I address the statute-of-limitations defense in a separate
order on Rahman’s motion for judgment on the pleadings.
       Case 1:19-cv-01113-PB Document 38 Filed 09/02/20 Page 2 of 3



disfavored in practice, and not calculated readily to invoke the

court’s discretion”).    I will not, therefore, strike defenses

unless “convinced that there are no disputed questions of fact,

that the questions of law are clear and settled, and that under

no circumstances could the defense prevail.”        Knickerbocker Toy

Co. v. Winterbrook Corp., 554 F. Supp. 1309, 1323 (D.N.H. 1982)

(internal quotation marks omitted); see also Berke v. Presstek,

Inc., 188 F.R.D. 179, 180 (D.N.H. 1998) (stating that motions to

strike pleadings are granted only if challenged matter “can have

no possible bearing on the subject matter of the litigation”)

(internal quotation marks omitted).       This high bar is in line

with the notion that “[a]n affirmative defense need not be

plausible to survive; it must merely provide fair notice of the

issue involved.”   InvestmentSignals, LLC v. Irrisoft, Inc., 2011

DNH 124, 2011 WL 3320525, at *2 (D.N.H. Aug. 1, 2011) (internal

quotation marks omitted); see Owen v. Am. Shipyard Co., No.

1:15-CV-413 S, 2016 WL 1465348, at *3 (D.R.I. Apr. 14, 2016)

(“It is inappropriate to hold plaintiffs and defendants to the

same pleading standard when a plaintiff has the entirety of the

statute of limitations period to gather facts for its complaint

and the defendant has only twenty-one days to ascertain its

defenses, some of which are in danger of being waived if not

asserted in the answer.”); Hansen v. R.I.’s Only 24 Hour Truck &




                                    2
        Case 1:19-cv-01113-PB Document 38 Filed 09/02/20 Page 3 of 3



Auto Plaza, Inc., 287 F.R.D. 119, 122-23 (D. Mass. 2012)

(similar).

      The government’s motion does not demonstrate that Rahman’s

affirmative defenses reach such a level of irrelevance or

prejudice to warrant elimination at this early stage.           Rahman

should be afforded the opportunity to develop the facts and

theories of his case.     Therefore, the government’s motion to

strike defenses (Doc. No. 13) is denied, without prejudice to

the government’s right to challenge any affirmative defense in a

dispositive motion where Rahman relies upon such a defense.

      SO ORDERED.


                                         /s/ Paul J. Barbadoro
                                         Paul J. Barbadoro
                                         United States District Judge

September 2, 2020

cc:   Troy Liggett, Esq.
      Michele E. Kenney, Esq.




                                     3
